Citation Nr: 0110580	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  97-23 468A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Evaluation of the veteran's left (minor) trapezius muscle 
strain residuals, currently evaluated as noncompensable.  


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active service from January 1986 to April 
1986 and from August 1987 to June 1995.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a May 1996 rating decision by the Montgomery, Alabama, 
Regional Office which, in pertinent part, established service 
connection for left (minor) trapezius muscle sprain residuals 
and assigned a noncompensable evaluation for that disability.  
In May 1997, the veteran submitted a notice of disagreement.  
In June 1997, the Regional Office issued a statement of the 
case to the veteran.  In August 1997, the veteran submitted a 
substantive appeal.  In October 1998, the Atlanta, Georgia, 
Regional Office (RO), in pertinent part, recharacterized the 
veteran's left trapezius muscle disorder as left (minor) 
trapezius strain residuals evaluated as noncompensable; 
determined that the veteran had submitted new and material 
evidence to reopen her claim of entitlement to service 
connection for a left hand disorder; determined that the 
veteran's claim of entitlement to service connection for a 
left hand disorder to include carpal tunnel syndrome was not 
well-grounded; and denied the claim.  In November 1998, the 
veteran submitted a notice of disagreement with the denial of 
service connection for a left hand disorder.  In May 2000, 
the RO issued a statement of the case to the veteran which 
addressed the issue of service connection for a left hand 
disorder.  The veteran has represented herself throughout 
this appeal.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for her service-connected left 
trapezius muscle disability.  In Fenderson v. West, 12 Vet. 
App. 119 (1999), the United States Court of Appeals for 
Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation."  In the absence of such direction, 
the Board has framed the issue as evaluation of the veteran's 
left (minor) trapezius muscle strain residuals.  The veteran 
is not prejudiced by such action.  The Board has not 
dismissed any issue and the law and regulations governing the 
evaluation of disabilities is the same regardless of how the 
issue is styled.  In reaching the determination below, the 
Board has considered whether staged ratings should be 
assigned and conclude that the disability addressed has not 
significantly changed and a uniform rating is appropriate.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of evaluation of the veteran's 
left trapezius muscle disability to the Department of 
Veterans Affairs (VA) Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  That regulation provides that to 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, VA Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000) in the first instance; however, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC 6-96 (1996).  

The Board observes that the veteran did not submit a 
substantive appeal from the denial of service connection for 
a left hand disorder.  In January 2001, the Board notified 
the veteran in writing that neither a substantive appeal from 
the October 1998 denial of service connection for left hand 
disorder nor a request for an extension of time in which to 
file such a substantive appeal had been received.  The 
veteran was informed that she had sixty days in which to 
submit evidence and/or argument reflecting that a substantive 
appeal as to the issue of service connection for a left hand 
disorder was perfected and/or to request a hearing on that 
matter.  The veteran apparently did not respond to the 
Board's notice.  Therefore, the issue of the veteran's 
entitlement to service connection for a left hand disorder is 
not before the Board for appellate consideration and will not 
be addressed below.  The decision is final.  It is not 
harmless error when the Board ignores jurisdictional 
thresholds.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

The veteran may have submitted an informal claim for an 
increased disability evaluation for her service-connected 
left pelvic fracture residuals.  It appears that the RO has 
not had an opportunity to act upon the claim.  Absent an 
adjudication, a notice of disagreement, a statement of the 
case, and a substantive appeal, the Board does not have 
jurisdiction over the issue.  Rowell v. Principi, 4 Vet. App. 
9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993); Black v. 
Brown, 10 Vet. App. 279, 284 (1997); Shockley v. West, 11 
Vet. App. 208 (1998).  Jurisdiction does matter and it is not 
"harmless" when the VA fails to consider threshold 
jurisdictional issues during the claim adjudication process.  
Furthermore, this Acting Member of the Board cannot have 
jurisdiction of the issue.  38 C.F.R. § 19.13 (2000).  The 
Court has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2000).  


FINDING OF FACT

The veteran's left (minor) trapezius muscle strain residuals 
have been shown to be manifested by no more than slight left 
(minor) Muscle Group I injury.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for left (minor) 
trapezius muscle strain residuals have not been met.  38 
U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 4.10, 4.40, 4.56, 4.71a, Diagnostic Codes 5201, 
5301 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the evaluation of the veteran's left trapezius 
muscle strain residuals, the Board observes that the VA has 
secured or attempted to secure all relevant VA, military 
dependent, and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  The veteran has been advised of the evidence 
that would be necessary for her to substantiate her claim by 
the statement of the case and the supplemental statement of 
the case.  A VA examination has been conducted.  The 
resulting written report has been incorporated into the 
claims file.  Any duty imposed by VCAA, including the duty to 
assist and to provide notification, has been met.  


I.  Historical Review

The veteran's service medical records indicate that she was 
seen repeatedly for left upper trapezius muscle strain and 
spasm.  A March 1995 Army physical therapy treatment record 
notes that the veteran had a full range of motion of the left 
shoulder and tenderness to palpation of the trapezius muscle.  
The report of the veteran's April 1995 physical examination 
for service separation notes that she was right-handed.  In 
May 1996, the VA established service connection for left 
(minor) trapezius muscle sprain residuals and assigned a 
noncompensable evaluation for that disability.  In October 
1998, the RO recharacterized the veteran's left trapezius 
muscle disorder as left (minor) trapezius muscle strain 
residuals evaluated as noncompensable.  


II.  Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2000).  A noncompensable 
evaluation is warranted for slight injury to Muscle Group I 
(extrinsic muscles of the shoulder girdle) of the minor upper 
extremity.  A 10 percent evaluation requires moderate injury.  
38 C.F.R. Part 4.71a, Diagnostic Code 5301 (2000).  A 20 
percent disability evaluation is warranted for limitation of 
motion of the minor arm to the shoulder level or to a point 
midway between the side and shoulder level.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5201 (2000).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from 0 to 180 degrees; abduction from 0 
to 180 degrees; external rotation from 0 to 90 degrees; and 
internal rotation from 0 to 90 degrees.  When the arm is held 
at the shoulder level, the shoulder is in 90 degrees of 
either forward elevation (flexion) or abduction.  38 C.F.R. 
§ 4.71, Plate I (2000).  

The provisions of 38 C.F.R. § 4.56 (2000) offer guidance for 
evaluating muscle injuries.  The Board observes that that 38 
C.F.R. § 4.56(d) recodified the provisions of 38 C.F.R. 
§ 4.56(a)-(d) in effect prior to July 3, 1997 without 
substantive change.  The regulation directs, in pertinent 
part, that: 

(c)  For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  

(d)  Under diagnostic codes 5301 through 
5323, disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows: 
  (1)  Slight disability of muscles-(i)  
Type of injury.  Simple wound of muscle 
without debridement or infection.  
  (ii)  History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section.  
  (iii)  Objective findings.  Minimal 
scar.  No evidence of fascial defect, 
atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.  
  (2)  Moderate disability of muscles-(i)  
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. 
  (ii)  History and complaint.  Service 
department record or other evidence of 
in-service treatment for the wound.  
Record of consistent complaint of one or 
more of the cardinal signs and symptoms 
of muscle disability as defined in 
paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  
  (iii)  Objective findings.  Entrance 
and (if present) exit scars, small or 
linear, indicating short track of missile 
through muscle tissue.  Some loss of deep 
fascia or muscle substance or impairment 
of muscle tonus and loss of power or 
lowered threshold of fatigue when 
compared to the sound side.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2000), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

An October 1995 treatment record from an Army community 
hospital relates that the veteran complained of left shoulder 
muscle spasms.  Treating Army medical personnel observed 
increased left trapezius muscle size and a normal range of 
motion of the left shoulder.  A December 1995 private 
chiropractic treatment record notes that the veteran 
exhibited upper trapezius muscle pain, tenderness, and spasm.  

A June 1996 VA treatment record states that the veteran 
complained of left shoulder pain and muscle spasm.  Treating 
VA medical personnel observed a full range of motion of the 
left shoulder and no tenderness upon anteroposterior 
compression.  A July 1996 VA treatment record reports that 
the veteran complained of left shoulder pain.  An impression 
of left shoulder impingement syndrome was advanced.  A 
contemporaneous VA electromyographic study of the left upper 
extremity conveys that the veteran exhibited left shoulder 
soft tissue tenderness; intact left upper extremity muscle 
strength; and normal electrodiagnostic findings.  

In her August 1997 substantive appeal, the veteran advanced 
that she experienced chronic left shoulder pain, discomfort, 
and muscle spasms.  She stated that her left shoulder pain 
was occasionally so severe as to bring her to tears and 
necessitated that she change her career field from 
administrative specialist to criminal justice.  

A January 1998 treatment record from an Army community 
hospital states that the veteran complained of left upper 
extremity radiating pain and heaviness and left upper 
shoulder muscle spasms.  On examination, the veteran 
exhibited tenderness over the posterior shoulder musculature 
and a normal range of motion of the left shoulder without 
pain.  An impression of left shoulder/arm pain was advanced.  

At a February 1998 VA examination for compensation purposes, 
the veteran complained of chronic left shoulder pain 
associated with prolonged sitting.  On examination of the 
left upper extremity, the veteran exhibited tenderness over 
the posterior trapezius muscle and possibly around the 
supraspinous muscle belly; mild trapezius muscle atrophy; a 
full range of motion of the shoulder; and no upper extremity 
weakness.  

The Board has reviewed the probative evidence of record 
including the veteran's statements on appeal.  The veteran's 
left trapezius muscle strain residuals have been shown to be 
manifested by subjective complaints of left trapezius muscle 
pain and spasm; left trapezius muscle tenderness to 
palpation; and a full range of motion of the left shoulder 
without objective evidence of pain.  No left upper extremity 
functional impairment has been established.  While 
acknowledging the veteran's complaints of left shoulder pain, 
the Board notes that her allegations are not supported by the 
multiple VA and military dependent physical evaluations which 
revealed a full range of motion of the joint without pain.  
There is no objective evidence of the cardinal signs and 
symptoms of muscle disability including loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination, and uncertainty of movement.  
Indeed, no physician has attributed any current functional 
impairment to the veteran's left trapezius muscle disorder.  
Given such findings, the Board finds that the veteran's left 
trapezius muscle strain residuals have been shown to be 
manifested by no more than slight Muscle Group I 


injury of the minor upper extremity.  Therefore, the Board 
concludes that a compensable evaluation is not warranted.   


ORDER

A compensable evaluation for the veteran's left (minor) 
trapezius muscle strain residual is denied.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals

 

